Case 8:20-cv-02638-PX Document 1-1 Filed 09/14/20 Page 1 of 8




                    EXHIBIT B



     Complaint to Trans Union, LLC
            Case 8:20-cv-02638-PX Document 1-1 Filed 09/14/20 Page 2 of 8
^




           IN THE CIRCUIT COURT FOR PRENCE GEORGE'S COUNTY MARYLAND

    ANTHONY ROBINSON
    lOlOFolcroftLane
    Largo, Maryland 20774

          Plaintiff,

    V.                                                          Case No.


    TRANS UNION, LLC
    Serve: CSC-Lawyers Incorporating Service Company
          7 Saint Paul Street, Suite 820
          Baltimore, Maryland 21202

          Defendant.

                               COMPLAINT AND JURY DEMAND

           The Plaintiff, Anthony Robinson, by and through undersigned counsel, files suit against
    Trans Union, LLC ("Trans Union"), and alleges as follows:
                                  PRELIMINARY STATEMENT

           1. This is an action for actual, statutory and punitive damages, costs and attorney's
    fees brought pursuant to 15 U.S.C. § 1681 et seq. (Fair Credit Reporting Act or "FCRA") and the
    common law tort of defamation.

                             PARTIES, JURISDICTION AND VENUE

           2. Plaintiff is a natural person who resides in the Maryland. At all relevant times he
    was a "consumer" as defined by 15 U.S.C. §1681a(c).

           3. Defendant Trans Union is a credit reporting agency that operates throughout the

    United States, including the state of Maryland.




                                                      1
            Case 8:20-cv-02638-PX Document 1-1 Filed 09/14/20 Page 3 of 8
j




                                     FACTUAL ALLEGATIONS

           4. In 2018, Mr. Robinson viewed his Trans Union credit report and observed that
    United States Department of Education ("USDE") was reporting four student loan accounts.
           5. The USDE accounts had been previously removed from his Trans Union report.
           6. Trans Union either did not block the USDE accounts from Mr. Robinson's report
    or it initially blocked the information, but added the accounts back to Mr. Robinson's report.
           7. The credit report was inaccurate because Mr. Robinson did not have a single
    student loan account with USDE, let alone four different accounts.

           8. In May 2018, Mr. Robinson disputed the USDE accounts with Trans Union.
           9. In his dispute letter, Mr. Robinson stated that he "did not open or authorize the
    creation of these accounts." Mr. Robinson apprised Trans Union that these same student loan
    accounts had been disputed before and removed. The dispute letter explained that the accounts
    were removed as a result of litigation and a resulting settlement. Included in the dispute letter
    were the case niimber and contact information for Trans Union's attorney in that action. As
    explained in the dispute letter, the purpose of the case number and attorney information was to
    allow Trans Union to verify that the student loan accounts should not be on his report.
            10. Continuing, the letter indicated that Mr. Robinson's daughter, LaKeisha Robinson,
    could provide irformation for Trans Union's investigation mto who opened the accounts. Mr.
    Robinson also requested that Trans Union ask USDE how it was able to verify that he opened the
    account. To further support his claim, Mr. Robinson included a copy of the police report he filed
    wherein he swore the student loan accounts were fraudulent and the result of identity theft.




                                                     2
             Case 8:20-cv-02638-PX Document 1-1 Filed 09/14/20 Page 4 of 8
I




            11. Trans Union did not investigate Mr. Robinson's dispute. Instead, Trans Union
    merely forwarded notice of the dispute to USDE without reviewing and considering the

    Plaintiff's dispute and supporting documentation.

            12, Alternatively, Trans Union did review Plaintiff's dispute and supporting
    '"documentation, but did not consider the dispute and documentation when it made its decision to
    report the account as verified. Instead, Trans Union reported the information the furnisher
    instructed Trans Union to report despite the fact that the furnisher's information could not be
    reconciled with the information Trans Union received from Plaintiff.

            13. Trans Union's credit reports containing the false USDE student loan accounts
    were prepared and published to third parties.
                        COUNT ONE: VIOLATION OF 15 U.S.C. S 1681efM

            14. Plaintiff incorporates paragraphs 1 tb-ough 13 .

            15. Defendant violated 15 U.S.C. § 1681e(b) by failing to establish and/or follow
     reasonable procedures to assure maximum possible accuracy in the preparation of Mr.
     Robinson's credit reports and credit files that it published and maintained concerning Mr.
     Robinson.

            16. As a result of Defendants' violations of 15 U.S.C. § 1681e(b), Mr. Robinson
     suffered acmal damages, including but not limited to: loss of credit opportunity, damages to
     reputation, embarrassment, humiliation and other mental and emotional distress.
             17. The violations by Defendant were willful, rendering the Defendant liable for
     statutory and punitive damages pursuant to 15 U.S.C. § 1681n. In the alternative. Defendant was
     negligent, which entitles Mr. Robinson to recovery under 15 U.S.C. § 1681o.


                                                    3
            Case 8:20-cv-02638-PX Document 1-1 Filed 09/14/20 Page 5 of 8
)




           18. Plaintiff is entitled to recover actual damages, statitory damages, costs and
    attorney's fees from Defendant pursuant to 15 U.S.C. §§ 1681n and 1681o.
                       COUNT TWO: VIOLATION OF 15 U.S.C. 8 l6Sli(a)(l)

           19. Plaintiff incorporates paragraphs 1 through 18.

           ~IO~ Defendant violated 15 U.S.C. §§ 168li(a)(l)(A) and 1681i(a)(5)(A) by failing to
    conduct a reasonable investigation to determine whether the disputed infonnation was inaccurate
    and to record the current status of the disputed infonnation, or by failing to delete the item from
    Plaintiff's report when it could not be verified.

           21. As a result of Defendant's violations of 15 U.S.C. § 1681i(a)(l), Mr. Robinson
    suffered actial damages, including but not limited to: loss of credit opportunity, damages to

    reputation, embarrassment, humiliation and other mental and emotional distress.

           22. The violations by Defendant were willful, rendering Defendant liable for punitive

    damages pursuant to 15 U.S.C. §168 In. In the alternative. Defendant was negligent, which
    entitles Mr. Robinson to recovery under 15 U.S.C. § 1681o.

           23. Plaintiff is entitled to recover actual damages, statutory damages, costs and
    attorney's fees from Defendant in an amount to be determined by the Court pursuant to 15

    U.S.C.§1681n and §1681o.
                    COUNT THREE: VIOLATION OF 15 U.S.C. 81681iraV2VA)

            24. Plaintiff incorporates paragraphs 1 through 23.

            25. Defendant violated 15 U.S.C. § 1681i(a)(2)(A) by failing to provide USDE with
    all the relevant information regarding Mr. Robinson's disputes.




                                                        4
            Case 8:20-cv-02638-PX Document 1-1 Filed 09/14/20 Page 6 of 8
/




           26. As a result of Defendant's violations of 15 U.S.C. § 1681i(a)(2)(A), Mr. Robinson
    suffered actual damages, including but not limited to: loss of credit opportunity, damages to
    reputation, embarrassment, humiliation and other mental and emotional distress.

           27. The violations by Defendant were willful, rendering Defendant liable for punitive -
    "damages pursuant to 15 U.S.C. § 1681n. In the alternative, Defendants were negligent, which
    entitles Mr. Robinson to recovery under 15 U.S.C. § 1681o.

           28. Plaintiff is entitled to recover actual damages, statutory damages, costs and
    attorney's fees from Defendants in an amount to be detemiined by the Court pursuant to 15

    U.S.C.§1681n and §1681o.

                      COUNT FOUR: VIOLATION OF 15 U.S.C. §1681ifa)f4)

           29. Plaintiff incorporates paragraphs 1 through 28.

           30. Defendant violated 15 U.S.C. § 1681i(a)(4) by failing to review and consider all
    relevant information submitted by Mr. Robinson.

           31. As a result of Defendant's violations of 15 U.S.C. § 1681i(a)(4), Mr. Robinson

    suffered acmal damages, including but not limited to: loss of credit opportunity, damages to
    reputation, embarrassment, humiliation and other mental and emotional distress.
            32. The violations by Defendant were willful, rendering the Defendant liable for
    punitive damages pursuant to 15 U.S.C. § 1681n. In the alternative. Defendant was negligent,
     which entitles Mr. Robinson to recovery under 15 U.S.C. § 1681o.
            33. Plaintiff is entitled to recover actual damages, statutory damages, costs and
     attorney's fees from Defendants in an amount to be determined by the Court pursuant to 15
     U.S.C.§ 1681nand§ 1681o.


                                                   5
        Case 8:20-cv-02638-PX Document 1-1 Filed 09/14/20 Page 7 of 8




                 COUNT FIVE: VIOLATION OF 15 U.S.C. 81681iraV5^rB^

       34. Plaintiff incorporates paragraphs I through 33.

       35. Defendant violated 15 U.S.C. § 1681i(a)(5)(B)(i) by reinserting information
without requiring the furnisher of the reinserted infomiation to certify that information was -

"complete and accurate.

       36. Defendant violated 15 U.S.C. § 1681i(a)(5)(B)(ii) by failing to notify the Plaintiff
that it reinserted the deleted information within five days of reinserting the infonnation.
       37. Defendant violated 15 U.S.C. § 1681i(a)(5)(B)(iii) by failing to provide a
statement that the disputed information was reinserted and failing to provide the business name
and address of any furnisher of infonnation that was involved in the reinsertion of the disputed
information.

       38. As a result of Defendant's violations of 15 U.S.C. § 1681i(a)(5)(B), Mr. Robinson
suffered actual damages, including but not limited to: loss of credit opportunity, damages to
reputation, embarrassment, humiliation and other mental and emotional distress.
        39. The violations by Defendant were willful, rendermg Defendant liable for punitive
damages pursuant to 15 U.S.C. § 1681n. In the alternative, Defendant was negligent, which
entitles Mr. Robinson to recovery under 15 U.S.C. §1681o.

        40. Plaintiff is entitled to recover actual damages, statutory damages, costs and
attorney's fees from Defendants in an amount to be determined by the Court pursuant to 15
U.S.C.§ 1681nand§ 1681o.

                      COUNT SIX: VIOLATION OF 15 U.S.C. 8 1681c-2

        41. Plaintiff incorporates paragraphs 1 through 40.


                                                  6
         Case 8:20-cv-02638-PX Document 1-1 Filed 09/14/20 Page 8 of 8




       42, Defendant violated 15 U.S.C. §1681 c-2(a) by failing to block the USDE accounts
from being reported to Plaintiffs credit report.

       43. Defendant violated 15 U.S.C. § 1681c-2(b) by failing to timely notify USDE that
an identity theft had been filed and that a request was made to block the information.
       44. As a result of Defendant's violations of 15 U.S.C. § 1681 c-2, Mr. Robinson
suffered actual damages, including but not limited to: loss of credit opportunity, damages to
reputation, embarrassment, humiliation and other mental and emotional distress.

       45. The violations by Defendant were willful, rendering Defendant liable for punitive
damages pursuant to 15 U.S.C. § 168 In. In the alternative, Defendant was negligent, which
entitles Mr. Robinson to recovery under 15 U.S.C. § 168 lo.

        46. Plaintiff is entitled to recover actual damages, statutory damages, costs and
attorneys' fees from Defendants in an amount to be determined by the Court pursuant to 15
U.S.C.§ 1681n and §1681o.

        WHEREFORE, Plaintiff demands judgment for actual, statutory and punitive damages
against Defendant; for his attorney's fees and costs; for prejudgment and post-judgment interest;
and any .other relief deemed appropriate by this Court.

TRIAL BY JURY DEMANDED

        Respectfully submitted,

        ANTHONY ROBINSON

          it4^- —
        QuinnB. Lobato
        210 Grisdale Hill, Riva, MD 21140
        Tel: (240) 305-4770
        quinn.lobato@gmail.com
        -Attorrtey^r^lainttff^ZZ^-
                                                   7
